76 U.S. 603 (____)
9 Wall. 603
PUBLIC SCHOOLS
v.
WALKER.
Supreme Court of United States.

*604 The CHIEF JUSTICE now delivered the opinion of the court.
No member of the court who concurred in the judgment desires a reargument, and the petition must, therefore, be denied.
The rule on this subject, long since established, was stated by Chief Justice Taney at the December Term, 1852, in these words:
"No reargument will be granted in any case unless a member of the court who concurred in the judgment desires it, and when that is the case it will be ordered without waiting for the application of counsel."
The grounds of this rule were fully explained in that case, and need not be restated.[*]
Where the court does not on its own motion order a rehearing, it will be proper for counsel to submit without argument, as has been done in the present instance, a brief written or printed petition or suggestion of the point or points thought important. If upon such petition or suggestion any judge who concurred in the decision thinks proper to move for a rehearing the motion will be considered. If not so moved the rehearing will be denied as of course.
NOTES
[*]  Brown v. Aspden, 14 Howard, 25; United States v. Knight's Adm., 1 Black, 489.